DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 29 December 2020 has been entered.
Disposition of claims:
	Claim 1, 3-7, 10, and 14 have been amended.
	Claims 21-22 are cancelled.
	Claims 1-20 are pending.
The amendments to the abstract have overcome the objections to the abstract set forth in the last Office action. The objections have been withdrawn.
The amendments to claims 4, 7, and 14 have overcome the objections to these claims set forth in the last Office action. The objections have been withdrawn.
The amendments to claim 1 have overcome the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 3-7 have overcome the rejections to claims 3-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejections have been withdrawn.
The amendments to claim 1 have overcome the rejections of claims 1-2, 8-9, and 14-16 under 35 U.S.C. 103 over Kim et al. (KR 2015-0093440—machine translation relied upon) (hereafter “Kim”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claim 1 have overcome the rejections of claims 1-7 and 11-13 under 35 U.S.C. 103 over Suzuri et al. (WO 2006/104118 A1—machine translation relied upon) (hereafter “Suzuri”) in view of Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claim 1 have overcome the rejections of claims 1-7 and 11-20 under 35 U.S.C. 103 over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Suzuri et al. (WO 2006/104118 A1—machine translation relied upon) (hereafter “Suzuri”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-2, 8-9, and 14-16 under 35 U.S.C. 103 over Kim et al. (KR 2015-0093440—machine translation relied upon) (hereafter “Kim”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 1-7 and 11-13 under 35 U.S.C. 103 over Suzuri et al. (WO 2006/104118 A1—machine translation relied upon) (hereafter “Suzuri”) in view of Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Ito continues to be relied upon, the amended claim limitations are taught by newly cited reference Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”).
However, the Examiner notes that with respect to Suzuri, Suzuri teaches that the compounds of Suzuri can be made with heterocyclic groups that are encompassed by the current claim limitations such as pyridazine, phthalazine, and pyridopyrazine {(paragraphs [0013]-[0018]: The heterocyclic ring of the compounds of Suzuri can be pyridazine.), (paragraphs [0027]-[0032]: The heterocyclic ring of the compounds of Suzuri can be phthalazine.), (paragraphs [0033]-[0035] and [0080]-[0082]: The heterocyclic ring of the compounds of Suzuri having the structure of formula (14) or (15) can have X11 through X14 or X15 through X18 such that a pyrazine ring is formed, the resultant structure being a pyridopyrazine ring)}. Thus it remains possible that new grounds of rejection based upon Suzuri could be made.

Applicant’s arguments with respect to the rejections of claims 1-7 and 11-20 under 35 U.S.C. 103 over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Suzuri et al. (WO 2006/104118 A1—machine translation relied upon) (hereafter “Suzuri”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Ito continues to be relied upon, the amended claim limitations are taught by newly cited reference Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”).
However, the Examiner notes that with respect to Suzuri, Suzuri teaches that the compounds of Suzuri can be made with heterocyclic groups that are encompassed by the current claim limitations such as pyridazine, phthalazine, and pyridopyrazine {(paragraphs [0013]-[0018]: The heterocyclic ring of the compounds of Suzuri can be pyridazine.), (paragraphs [0027]-[0032]: The heterocyclic ring of the compounds of Suzuri can be phthalazine.), (paragraphs [0033]-[0035] and [0080]-[0082]: The heterocyclic ring of the compounds of Suzuri having the structure of formula (14) or (15) can have X11 through X14 or X15 through X18 such that a pyrazine ring is formed, the resultant structure being a pyridopyrazine ring)}
Thus it remains possible that new grounds of rejection based in part upon Suzuri could be made.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “.. an absolute value of a difference between HOMO energy and LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL) ...” Each recitation of HOMO and LUMO should be preceded by an article. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The limitations of the substituent variables G1 and G2 that “… or G1 and G2 bond to each other to form a substituted or unsubstituted monocyclic or multicyclic aliphatic hydrocarbon ring; or a substituted or unsubstituted monocyclic or multicyclic aliphatic heteroring …” are unclear, because in the case of a multicyclic structure it is unclear if the “aliphatic hydrocarbon ring” or “aliphatic heteroring” refers to the entire ring system or the individual ring that contains the instant group X. For example, in the case of a substituted or unsubstituted monocyclic or multicyclic aliphatic hydrocarbon ring system being fluorene, one of ordinary skill in the art would consider fluorene to be aromatic and not aliphatic. However, when considered individually, the cyclopentadiene ring of the fluorene that contains the instant group X could be considered to be aliphatic. Thus, the claim is indefinite. 
For the purposes of examination, the Examiner is interpreting the claim to mean “… or G1 and G2 bond to each other to form a substituted or unsubstituted monocyclic or multicyclic aliphatic hydrocarbon ring system; or a substituted or unsubstituted monocyclic or multicyclic aliphatic heteroring system …”
Regarding claims 2-20: Claims 2-20 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”).
Regarding claims 1-2, 11-13, 15-17, and 19-20: Ito discloses an organic light emitting device comprising a cathode, an anode provided opposite to the cathode, and a light emitting layer provided between the cathode and the anode {paragraphs [0333]-[0338] and Table 2: An example device (Example 69)}.
The light emitting layer comprises the compound shown below as a host material {(paragraphs [0333]-[0336] and Table 2: An example device (Example 68), Compound 2 is the host material of the light emitting layer), (paragraph [0184], Compound 2), (paragraph [0098]: The anthracene derivative of the disclosure is exemplified by the compounds on pp. 12-50), (p. 12, the compound shown below)}.

    PNG
    media_image1.png
    774
    1101
    media_image1.png
    Greyscale

The compound above has the structure of the instant compound 2-7.
The light emitting layer further comprises a light emitting dopant having the structure shown below {(paragraphs [0333]-[0336] and Table 2: An example device (Example 69), Compound BDI is the light emitting dopant of the light emitting layer), (paragraph [0331]: Compound BDI)}.

    PNG
    media_image2.png
    792
    1532
    media_image2.png
    Greyscale

The organic light emitting device further comprises an organic material layer that is an electron transfer layer provided between the cathode and the light emitting layer {paragraphs [0333]-[0336] and Table 2: An example device (Example 69)}. 
Ito does not teach that the electron transfer layer comprises a compound having the structure of the instant Chemical Formula I.
Kitazawa teaches that the compounds having the structure of formula (1) of Kitazawa that can be used as the material of the electron transfer layer of an organic {(paragraphs [0010]-[0018]: The compounds having the structure of formula (1) are the tetraphenylmethane derivatives of the disclosure of Kitazawa.). (paragraphs [0052]-[0053]: The tetraphenylmethane derivatives of the disclosure of Kitazawa are useful as the material of an electron transport layer.), (paragraphs [0069]-[0079]: Example tetraphenylmethane derivatives of the disclosure of Kitazawa are used as electron transport layer materials in the example devices of Kitazawa.)}.
The compounds having the structure of formula (1) of Kitazawa are exemplified by the compounds shown below {(paragraph [0036]: The tetraphenylmethane derivatives of the disclosure of Kitazawa are exemplified by the compounds on pp. 4-5.), (pp. 4-5: The compounds shown below)}.

    PNG
    media_image3.png
    497
    1207
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    496
    1206
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    694
    1436
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    640
    1357
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    662
    1366
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    666
    1365
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    663
    1365
    media_image9.png
    Greyscale

Kitazawa teaches that devices that use the compounds having the structure of formula (1) of Kitazawa have high heat resistance—preventing crystallization, excellent film forming properties, have good chemical and electrochemical stability, does not undergo decomposition during vacuum deposition, and has extremely high durability {paragraphs [0039]-[0040]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the material of the electron transfer material of the device of Ito with one of the compounds of Kitazawa shown above, based on the teaching of Kitazawa. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the compounds of Kitazawa shown above would have been a selection from a finite number of identified, predictable solutions exemplified by Kitazawa, with a reason expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device particularly to use a compound having high heat resistance—preventing crystallization, excellent film forming properties, good chemical and electrochemical stability, extremely high 

Regarding claims 3-7: Ito as modified by Kitazawa teaches all of the features with respect to claim 1, as outlined above. 
Ito as modified by Kitazawa does not exemplify that the specific compound of Kitazawa shown below.

    PNG
    media_image6.png
    640
    1357
    media_image6.png
    Greyscale

However, as outlined above, the compound shown above is one of the exemplified electron transport layer compounds taught by Kitazawa.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Ito as modified by Kitazawa by specifically choosing the compound of Kitazawa shown above, based on the teaching of Kitazawa. The choice would have been one from a finite number of identified, predictable solutions—the 22 exemplified compound of Kitazawa, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
With respect to claim 3: Ito as modified by Kitazawa teaches the claimed invention above but fails to teach that the compound having the structure of the instant 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a HOMO energy level that is 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus is inherent to Ito as modified by Kitazawa. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a HOMO energy that is 6.1 eV or higher are that they are compounds that have the structure of the instant Chemical Formula 1 {paragraph bridging pages 9 and 10 of the instant specification}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having a HOMO energy level of 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus. 
Additionally, the compound of Kitazawa shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a HOMO energy level of 6.37 eV. Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. 
Finally, the compound of Kitazawa shown above is structurally similar to the instant Compounds 9, 15, 27, and 31, which are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Kitazawa product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 4: Ito as modified by Kitazawa teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03. 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03 is inherent to Ito as modified by Kitazawa. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a triplet energy level that is 2.6 eV or higher are that they are compounds that have the structure of the {final paragraph of p. 11}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having triplet a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03. Additionally, the compound of Kitazawa shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a triplet energy level of 2.9 eV. Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. 
Finally, the compound of Kitazawa shown above is structurally similar to the instant Compounds 9, 15, 27, and 31, which are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between the compounds one of ordinary skill in the art would expect the compound of Kitazawa shown above to have a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Kitazawa product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 5: Ito as modified by Kitazawa teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL) is inherent to Ito as modified by Kitazawa. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a band gap of 3.3 or greater are that they are compounds that have the structure of the instant Chemical Formula 1 {4th paragraph of p. 36}.
Additionally, the compound of Kitazawa shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO 
Finally, the compound of Kitazawa shown above is structurally similar to the instant Compounds 9, 15, 27, and 31, which are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between the compounds one of ordinary skill in the art would expect the compound of Kitazawa shown above to have a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL).
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Kitazawa product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 
With respect to claim 6: Ito as modified by Kitazawa teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL) is inherent to Ito as modified by Kitazawa. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a LUMO energy level that is 3 eV or lower are that they are compounds that have the structure of the instant Chemical Formula 1 {5th paragraph of p. 36}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL). 
Additionally, the compound of Kitazawa shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a LUMO energy level of 2.92 eV. Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. 
Finally, the compound of Kitazawa shown above is structurally similar to the 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Kitazawa product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 7: Ito as modified by Kitazawa teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC) is inherent to Ito as modified by Kitazawa. Support for said presumption is found in the use of like materials and like processes which would result 
The only description provided of the compounds that have an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC) are that they are compounds that have the structure of the instant Chemical Formula 1 {3rd through 5th paragraphs of p. 14}.
Additionally, the compound of Kitazawa shown above is structurally similar to the instant Compounds 9, 15, 27, and 31, which are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between the compounds one of ordinary skill in the art would expect the compound of Kitazawa shown above to have an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC).
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Kitazawa product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 14:
Ito further discloses that the compound having the structure of the instant Chemical Formula 2 is present in the light emitting layer at a concentration of 95% by volume {paragraph [0334]: The thickness ratio of the host to dopant is 19:1 which is being interpreted as a volume ratio of 19:1, which equates to a vol% for the host of 95%}.
Given the high concentration by volume and the molecular weights of the compounds, the compound having the structure of Chemical Formula 2 is in a range of 30 mol% to 100 mol% based on a total weight of the light emitting layer. It is noted that the density of the two materials would have to differ by unphysically realistic amounts in order for the molar concentration to fall below 30 mol%.

Regarding claim 18: Ito as modified by Kitazawa teaches all of the features with respect to claim 16, as outlined above.
Ito does not teach a specific device in with the light emitting dopant of the light emitting layer is a styrylamine compound.
However, Ito teaches that the light emitting dopant can be a styrylamine compound in addition to the arylamine compound of the example device of Ito {paragraph [0107] as well as paragraphs [0108]-[0130] which describe the options in paragraph [0107] in more detail and styrylamine light emitting dopants are described in detail in paragraphs [0124]-[0130]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the light emitting dopant of the light emitting layer of the example device of Ito with a styrylamine compound, based on the .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”) as applied to claim 1 above, and further in view of Choi et al. (“Improved Efficiency and Lifetime of Organic Light-Emitting Diode with Lithium-Quinolate-Doped Electron Transport Layer” Japanese Journal of Applied Physics, vol. 48 (2009) pp. 062101-1 through 062101-3.) (hereafter “Choi”).
Regarding claims 8-9: Ito as modified by Kitazawa teaches all of the features with respect to claim 1, as outlined above. 
Ito as modified by Kitazawa does not teach that the electron transport layer comprising the compounds of Kitazawa further comprises lithium quinolate.
Choi teaches organic light emitting devices comprising electron transport layers comprising lithium quinolate {abstract, p. 062101-1 paragraph 2 through p. 062101-2 paragraph 1}.
Choi teaches that doping the electron transport layer improves device efficiency and lower operating voltage {p. 062101-2 2nd paragraph through p. 062101-3 1st paragraph}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device taught by Ito as modified by Kitazawa by doping the electron transport layer comprising the compounds of Kitazawa with lithium quinolate, based on the teaching of Choi. The motivation for doing so would have been to provide an organic light emitting device that has improved efficiency and lower operating voltage, as taught by Choi.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO 2016/068478 A2—US 2017/0301866 A1 used as an English language equivalent).
The applied reference has a common assignee and common inventors with the instant application. Based upon the publication date of the WO 2016/068478 A2 reference that is earlier than the filing date of the instant application, it constitutes prior art under 35 U.S.C. 102(a)(1). While the foreign priority date of the instant application antedates the publication date of the WO 2016/068478 A2 reference, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-13: Heo discloses an organic light emitting device comprising a cathode, an anode provided opposite to the cathode, a light emitting layer {paragraphs [0252]-[0256]}. 
The organic material layer provided between the cathode and the light emitting layer is an electron injection and transfer layer that comprises the compound shown below {(paragraph [0255]: description of the organic material layer comprising Compound 1 of Heo), (p. 7, Compound 1 of Heo)}.

    PNG
    media_image10.png
    746
    1352
    media_image10.png
    Greyscale

The electron injection and transfer layer further comprises LiQ, which has the structure of the instant Chemical Formula 10-1 {paragraph [0255]}.
The light emitting layer comprises a fluorescent light-emitting material and a host material {paragraph [0254]}.
Heo does not exemplify that the light emitting layer comprises an anthracene derivative represented by the instant Chemical Formula 2.
However Heo teaches that any fluorescent light-emitting material or phosphorescent light-emitting material can be used {paragraphs [0141]-[0143]}. Heo teaches that the host material can be an anthracene derivative or a dibenzothiophene derivative {paragraph [0142]}
Ito teaches compounds that can be used as the host of a phosphorescent light emitting dopant and/or a fluorescent light emitting dopant in the light-emitting layer of an organic light emitting device {paragraphs [0101] and [0106]: The anthracene derivatives of the disclosure are used as host materials of the light emitting layer and the light emitting dopant can be phosphorescent or fluorescent light emitting material.}.
Ito teaches the compound shown below as a particular example {(paragraph [0098]: The anthracene derivative of the disclosure is exemplified by the compounds on pp. 12-50), (p. 12, the compound shown below), (paragraphs [0333]-[0338] and Table 2: An example device (Example 69) comprising the compound shown below—paragraph [0184], Compound 2.)}.

    PNG
    media_image1.png
    774
    1101
    media_image1.png
    Greyscale

The compound above has the structure of the instant compound 2-7.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Heo by using the compound of Ito shown above as the host material of the light emitting layer, based on the teaching of Ito. The modification would have been a combination of prior art elements (the compound of Ito and the device of Heo) according to known methods (the methods of Heo and Ito to produce organic light emitting devices) to 
With respect to claim 3: Heo as modified by Ito teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a HOMO energy level that is 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus. 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a HOMO energy level that is 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus is inherent to Heo as modified by Ito. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a HOMO energy that is 6.1 eV or higher are that they are compounds that have the structure of the instant Chemical Formula 1 {paragraph bridging pages 9 and 10 of the instant specification}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having a HOMO energy level of 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus. Compound 1 of Heo is that same as the instant Compound 1, which Table 1 of the instant specification lists as having a HOMO energy level of 6.37 eV. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 4: Heo as modified by Ito teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03. 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03is inherent to Heo as modified by Ito. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a triplet energy level that is 2.6 eV or higher are that they are compounds that have the structure of the instant Chemical Formula 1 {final paragraph of p. 11}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Heo as modified by Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 5: Heo as modified by Ito teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL) is inherent to Heo as modified by Ito. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a band gap of 3.3 or greater are that they are compounds that have the structure of the instant Chemical Formula 1 {4th paragraph of p. 36}. Additionally, Compound 1 of Heo is that same as the instant Compound 1, which Table 1 of the instant specification lists as having a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Heo as modified by Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 6: Heo as modified by Ito teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL) is inherent to Heo as modified by Ito. Support for said presumption is found in the use of like materials and 
The only description provided of the compounds that have a LUMO energy level that is 3 eV or lower are that they are compounds that have the structure of the instant Chemical Formula 1 {5th paragraph of p. 36}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL). Additionally, Compound 1 of Heo has the same structure as the instant Compound 1, which Table 1 of the instant specification lists as having a LUMO energy level of 2.92 eV. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Heo as modified by Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 7: Heo as modified by Ito teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having an electron mobility of 1x10-6 cm2/Vs or greater when 
The only description provided of the compounds that have an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC) are that they are compounds that have the structure of the instant Chemical Formula 1 {3rd through 5th paragraphs of p. 14}.
Additionally, Compound 1 of Heo is the same as the instant Compound 1, which is one of the specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that one of the specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Therefore, one of ordinary skill in the art would expect the Compound 1 of Heo to have an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC).
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Heo as modified by Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 26 March 2021 prompted new ground(s) of rejection presented in this Office action.  Additionally, Applicant's amendment necessitated new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786